Citation Nr: 0916164	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitelment to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial, compensable disability rating 
for scars of the left waist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 until June 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The matter has since been 
transferred to the jurisdiction of the RO in Reno, Nevada.  

The November 2004 rating decision also included grants of 
service connection for bilateral hearing loss, hemorrhoids, 
and scars to the right ring finger, with noncompensable 
evaluations, and service connection for tinnitus with a 10 
percent evaluation.  The rating decision also denied claims 
for service connection for residuals of scars, status post 
excision benign cyst to the neck; a lumbar spine disorder; 
defective vision; and chronic hepatitis B.  In his November 
2005 notice of disagreement, the Veteran indicated that he 
agreed with his grant of service connection for tinnitus, and 
that claim is not before the Board.  A March 2006 rating 
decision granted service connection, with noncompensable 
evaluations, for the residuals of the excision to the neck 
and for a lumbar spine disorder.  No notice of disagreement 
was submitted in regards to those grants of service 
connection, so they are not currently before the Board.  
Additionally, in an April 2006 VA Form 9, the Veteran only 
perfected his appeal in regards to his claims for service 
connection for a left shoulder disorder and for his 
noncompensable evaluation for a scar to the left waist.  As 
such, no other claims are before the Board.  

The issue of entitlement to an increased rating for the 
Veteran's service-connected scars to the waist is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's left 
shoulder disorder is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal with respect to the issue of entitlement to 
service connection for a left shoulder disability.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim
 
The Veteran contends that he has a left shoulder disorder 
from service.  Specifically, he reported to his September 
2004 VA examiner that he had left shoulder pain following 
motorcycle accidents in 1980 and 1992.

The Veteran's service treatment records indicate that the 
Veteran was treated repeatedly for left shoulder pain.  A 
June 1980 service treatment record indicates that he was 
treated following a motorcycle accident.  He was assessed as 
having abrasions to the left arm and left side.  The 
Veteran's was treated again in July 1997 for pain in the left 
upper arm.  He denied traumatic injury, but reported that it 
was probably sustained by prolonged biking and aggravated by 
push ups.  The examiner found him to have a probable left 
upper arm strain and prescribed no push ups or heavy lifting.  
A July 1997 physical therapy record found the Veteran to have 
a probable deltoid and bicep strain from overuse or fatigue, 
with decreased strength.  An August 1997 service treatment 
record indicated that the Veteran's left shoulder range of 
motion was within normal limits and found his left shoulder 
pain to be resolving.  

The Veteran was provided a retirement examination in February 
2004.  His extremities were found to be normal and he denied 
any pain to the shoulder.

However, a VA joints examination was provided to the Veteran 
in September 2004, a few months after his June 2004 
separation from service, and included a review of the 
Veteran's claims file.  The Veteran reported that he had 
chronic left shoulder pain following a motorcycle accident in 
1980 and 1992.  The examiner found him to have a left 
shoulder joint that had pain on motion, and that during 
flareups he would have an additional 5 percent limitation of 
motion due to pain.  The examiner found no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The examiner also found no ankylosis or 
inflammatory arthritis, and a normal range of motion.  Left 
should x-rays were unremarkable.  The examiner diagnosed him 
with status post left shoulder strain, secondary to 
motorcycle accident.

The Veteran's service treatment records indicate that the 
Veteran was treated for what appears to be a recurrent and 
chronic left shoulder strain in service.  Although his 
February 2004 retirement examination found him to have normal 
extremities and no complaints of shoulder joint pain, the 
September 2004 VA joints examination found him to have status 
post left shoulder strain.  Furthermore, the VA examiner 
found his shoulder disorder to be secondary to a motorcycle 
accident, one of which was evidenced to have occurred in 
service.  Given the in-service treatment for a left shoulder 
disorder and the proximity in time between the finding of a 
status post left shoulder strain and service, in conjunction 
with the positive medical opinion that it was due to a 
motorcycle accident, the evidence is at least at equipoise.  
The benefit of the doubt rule applies. Gilbert v. Derwinski, 
1 Vet.App. 49, 58 (1991). The Veteran's claim for service 
connection for a left shoulder disorder is granted.  


ORDER

Service connection for a left shoulder disorder is granted.


REMAND

The Veteran contends that his service-connected scar on the 
left part of his waist is more severe than indicated by the 
noncompensable rating evaluation currently granted him, as 
indicated in his April 2006 VA Form 9.  

The VA scars examination provided in September 2004 did not 
specifically make any findings as to pain or tenderness, but 
did find the scars of the left waist to be well-healed 
without residuals.

The March 2009 Appellant's brief listed the claim as for an 
increased disability evaluation for scars of the left wrist; 
however, as the Veteran's claim currently on appeal to the 
Board regards his left waist and since he is not service-
connected for a left wrist disorder, the Board presumes that 
the Veteran's representative intended to refer to his left 
waist scars.  The Veteran's representative has reported that 
the Veteran has claimed that he currently experiences pain 
and tenderness with his scars, indicating a worsening of his 
disability since his September 2004 VA examination.

As such, the Board remands this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran shall be provided a VA 
scars examination by an appropriate 
medical professional to determine the 
current extent and severity of his left 
waist scars.  

With respect to the scarring, the 
examiner shall, if possible, provide a 
measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches. The 
examiner also shall indicate whether 
such scars are superficial, unstable, 
and painful on examination, and/or 
cause limitation of motion or function.

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his 
disabilities.

A clear rationale for all opinions 
shall be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

	2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


